     Case 8:20-cv-01679 Document 1-1 Filed 09/03/20 Page 1 of 4 Page ID #:8



 1   WILSON TURNER KOSMO LLP
     VICKIE E. TURNER (106431)
 2   ROBERT K. DIXON (262252)
     OLIVIA J. MINER (306546)
 3   402 West Broadway, Suite 1600
     San Diego, California 92101
 4   Telephone: (619) 236-9600
     Facsimile: (619) 236-9669
 5   E-mail: vturner@wilsonturnerkosmo.com
     E-mail: rdixon@wilsonturnerkosmo.com
 6   E-mail: ominer@wilsonturnerkosmo.com
 7
     Attorneys for Defendant
 8   CONAGRA BRANDS, INC.
 9
10                             UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12                                  SOUTHERN DIVISION
13   JEANETTE WALKER,                             Case No. 8:20-cv-01679
14                Plaintiff,                      DECLARATION OF ROBERT K.
                                                  DIXON IN SUPPORT OF
15         v.                                     NOTICE OF REMOVAL OF
                                                  ACTION
16   CONAGRA BRANDS, INC., a Delaware
     corporation, and DOES 1 through 50,          Complaint Filed: May 26, 2020
17   inclusive,
                                                  District Judge:
18                Defendants.                     Courtroom:
19                                                Magistrate Judge:
                                                  Courtroom:
20                                                Trial Date: Not Set
21         I, Robert K. Dixon, declare:
22         1.     I am an attorney duly licensed to practice in the State of California and a
23   Partner at the law firm of Wilson Turner Kosmo LLP. I am one of the attorneys of
24   record for Defendant Conagra Brands, Inc. (“CONAGRA”).                 I have personal
25   knowledge of the facts contained in this declaration, and if called upon to testify I
26   would and could do so as set forth herein.
27         2.     On May 26, 2020, Plaintiff JEANETTE WALKER (“Plaintiff”) filed a
28   civil action in the Superior Court of the State of California, County of Orange, entitled
                                                 -1-                  Case No. 8:20-cv-01679
           DECLARATION OF ROBERT K. DIXON IN SUPPORT OF NOTICE OF
                                    REMOVAL OF ACTION
     Case 8:20-cv-01679 Document 1-1 Filed 09/03/20 Page 2 of 4 Page ID #:9



 1   Jeanette Walker v. CONAGRA BRANDS, INC., et al., Case No. 30-2020-01142782-
 2   CU-PL-CJC      (the “Complaint”). The only named defendant in the Complaint is
 3   CONAGRA. Plaintiff asserts product liability claims against CONAGRA, which
 4   stem from an alleged accident involving a Conagra cooking spray product on October
 5   13, 2019. A true and correct copy of Plaintiff’s Complaint is attached hereto as
 6   Exhibit A.
 7         3.     On August 6, 2020, Plaintiff personally served CONAGRA through its
 8   agent for service of process. A true and correct copy of the Summons and Complaint
 9   served on CONAGRA are attached hereto as Exhibit B.
10         4.     On September 2, 2020, CONAGRA timely filed and served its Answer to
11   the Complaint in Orange County Superior Court.              A true and correct copy of
12   CONAGRA’s Answer is attached hereto as Exhibit C.
13         5.     CONAGRA, at the time this action was commenced, was and still is a
14   corporation organized under the laws of the State of Delaware, with its principal place
15   of business in the State of Illinois, and was not and is not organized under the laws of
16   the State of California, wherein this action was brought.
17         6.     Plaintiff’s Complaint does not plead a particular amount in controversy
18   or seek particular amounts of damages. According to Plaintiff’s Complaint, Plaintiff
19   seeks general damages, past and future medical expenses, future lost earnings and/or
20   lost earning capacity, and costs of suit. Conagra disputes that it is liable for any
21   damages whatsoever to Plaintiff. Nevertheless, it is clear from the face of Plaintiff’s
22   Complaint that Plaintiff seeks damages in excess of $75,000.
23         7.     Plaintiff alleges she suffered “severe second and third degree burns
24   covering a substantial portion of her body”. (Compl. at ¶ 10.) Additionally, Plaintiff
25   continues to suffer from ongoing “pain, suffering, and emotional grief” as a result of a
26   kitchen fire she believes was caused by Conagra’s cooking spray product. (Id.)
27         8.     Plaintiff seeks to recover “damages for past and future medical expenses,
28   future lost earnings and/or lost earning capacity, and past and future non-economic
                                              -2-                 Case No. 8:20-cv-01679
          DECLARATION OF ROBERT K. DIXON IN SUPPORT OF NOTICE OF
                                   REMOVAL OF ACTION
     Case 8:20-cv-01679 Document 1-1 Filed 09/03/20 Page 3 of 4 Page ID #:10



 1   damages for her pain, suffering, emotional distress, and disfigurement in a sum in
 2   excess of the minimum subject matter jurisdiction of this Superior Court. . .” (Id. at ¶
 3   16.) Further, according to Plaintiff’s Complaint, she was hospitalized for nearly two
 4   months due to the subject accident. (Id. ¶ 10.) Based on the allegations in Plaintiff’s
 5   Complaint, it is clear that the amount in controversy exceeds $75,000.
 6         9.      A true and correct copy of all other process, pleadings, and orders served
 7   in this action at the time of this removal and known to CONAGRA are attached hereto
 8   as Exhibit D, including a subsequent copy of the original summons and complaint as
 9   well as additional case related documents. I am informed and believe that no other
10   process, pleadings, or orders have been filed, served, or received by CONAGRA in
11   this case. Pursuant to 28 U.S.C. Section 1446(a), and to the best of CONAGRA’s
12   knowledge, Exhibits A through D constitute all the process, pleadings, and orders
13   served in this action at the time of this removal.
14         I declare under penalty of perjury that the foregoing is true and correct to the
15   best of my knowledge. Executed this 3rd day of September, 2020, pursuant to the
16   laws of the United States of America and the State of California, at San Diego,
17   California.
18                                                    /s/ Robert K. Dixon
                                                      ROBERT K. DIXON
19
20
21
22
23
24
25
26
27
28
                                   -3-            Case No. 8:20-cv-01679
          DECLARATION OF ROBERT K. DIXON IN SUPPORT OF NOTICE OF
                           REMOVAL OF ACTION
     Case 8:20-cv-01679 Document 1-1 Filed 09/03/20 Page 4 of 4 Page ID #:11



 1                            EXHIBITS-TABLE OF CONTENTS
 2     Exhibit                       Description                     Page Numbers
       Number
 3
 4      A.        Plaintiff’s Complaint                              5 -16
 5      B.        Plaintiff’s Summons and Complaint                  17 - 26
 6      C.        CONAGRA’s Answer                                   27 - 40
 7      D.        Copy of all other process, pleadings, and orders   41 - 68
 8                served in this action

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  -4-            Case No. 8:20-cv-01679
         DECLARATION OF ROBERT K. DIXON IN SUPPORT OF NOTICE OF
                          REMOVAL OF ACTION
